Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 11, 2019

The Court of Appeals hereby passes the following order:

A19A2135. SYLVESTER SCOTT TAYLOR v. THE STATE.

      Sylvester Scott Taylor was indicted for murder, felony murder, and other
crimes. The trial court found him in contempt for using profanity and raising his voice
during a pretrial appearance, and Taylor appealed to this Court.
      If the underlying action is a murder case, the Supreme Court has jurisdiction
over the appeal, “regardless of whether the order being appealed is based on facts
having some bearing on the underlying criminal trial.” State v. Murray, 286 Ga. 258,
259 (1) (687 SE2d 790) (2009); see Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, J., concurring); State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder, and all
pre-conviction appeals in murder cases”). Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/11/2019
                                                I certi fy that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my si gnature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.